UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-2226



THOMAS C. AUXIER,

                                              Plaintiff - Appellant,

          versus

UNITED MINE WORKERS OF AMERICA 1974 PENSION
TRUST; MICHAEL H. HOLLAND; ELLIOT A. SEGAL;
JOSEPH J. STAHL, II, Trustee; DONALD E.
PIERCE, JR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-1078-2)


Submitted:   April 17, 1997                 Decided:   April 24, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas C. Auxier, Appellant Pro Se. Glenda Sullivan Finch, Robert
Duane Valer, UNITED MINE WORKERS OF AMERICA, Washington, D.C., for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Auxier v. UMWA 1974 Pension Trust,
No. CA-94-1078-2 (S.D.W. Va. Aug. 6, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2